             Case
             Case 7:18-cv-00139-WLS
                  7:18-cv-00139-WLS Document
                                    Document 38
                                             39 Filed
                                                Filed 07/28/21
                                                      07/30/21 Page
                                                               Page 11of
                                                                      of32



                            IN THE UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF GEORGIA
                                     VALDOSTA DIVISION

GIDGET LACEY,                                        )
                                                     )
          Plaintiff,                                 )
                                                     )      CIVIL ACTION FILE NO.:
                                                     )      7: 18-cv-00139-WLS
vs.                                                  )
                                                     )
DENNIS BALL, INDIVIDUALLY AND AS AN                  )
AGENT OF SIMPLEX LEASING, INC. AND                   )
SIMPLEX LEASING, INC.,                               )
                                                     )
                                                     )
          Defendants.                                )

                             JOINT STIPULATION OF DISMISSAL

          Pursuant to Fed. R. Civ. P. 41(a)(l)(A)(ii), Plaintiff Gidget Lacey ("Plaintiff') and

Defendants Dennis Ball and Simplex Leasing, Inc. ("Defendants"), by and through their

respective undersigned counsel, hereby jointly stipulate and agree to the dismissal with prejudice

of Plaintiffs claims asserted against Defendants in the above-styled action, with the parties to

each bear their own attorney's fees, costs, and expenses.




                                   [Signatures to Follow on Next Page]




                                                1
4816-2918-1428vl
2406050-000421 07/28/2021
             Case 7:18-cv-00139-WLS
                  7:18-cv-00139-WLS Document
                                    Document 38
                                             39 Filed
                                                Filed 07/28/21
                                                      07/30/21 Page
                                                               Page 22 of
                                                                       of 32



          Respectfully submitted, this 28th day of July, 2021.

WETHERINGTON LAW FIRM, P.C.                           BAKER, DONELSON, BEARMAN
                                                      CALDWELL & BERKOWITZ, PC
 Matthew 0. Wetherington
MATTHEW Q. WETHERINGTON                               Isl Brent W. Cole
Georgia State Bar No. 339639                          MARK A. BARBER
ROBERTN. FRIEDMAN                                     Georgia State Bar No. 036875
Georgia State Bar No. 945494                          BRENT W. COLE
                                                      Georgia State Bar No. 294999
55 Ivan Allen Blvd. Suite 700
Atlanta, Georgia 30308                                Monarch Plaza, Suite 1600
Telephone: 404-888-333                                3414 Peachtree Road NE
Email: matt@wfirm.com                                 Atlanta, Georgia 30326
Email: robert@wfirm.com                               Telephone: (404) 577-6000
                                                      Email: mbarber@bakerdonelson.com
Counsel for Plaintiff                                 Email: bcole@bakerdonelson.com

                                                      Counsel for Defendants




                                                                 United States District Court




                                                  2
4816-2918-1428vl
2406050-000421 07/28/2021
